                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                   :        CASE NO. 3:18CR195(JAM)
                                           :
       v.                                  :        FILED IN CAMERA, EX PARTE
                                           :        AND UNDER SEAL WITH THE
FAREED AHMED KHAN                          :        CLASSIFIFED INFORMATION
                                           :        SECURITY OFFICER

 NOTICE OF FILING OF THE GOVERNMENT’S MEMORANDUM IN SUPPORT OF
 ITS CLASSIFIED EX PARTE, IN CAMERA MOTION FOR A PROTECTIVE ORDER
 PURSUANT TO SECTION 4 OF THE CLASSIFIED INFORMATION PROCEDURES
 ACT AND RULE 16(d)(1) OF THE FEDERAL RULES OF CRIMINAL PROCEDURE


       The United States of America, by and through the undersigned attorneys, hereby provide

notice to the defendant Fareed Khan and the Court that, on May 10, 2019, the Government filed

its Classified Ex Parte, In Camera Motion for a Protective Order pursuant to Section 4 of the

Classified Information Procedures Act and Federal Rule of Criminal Procedure 16(d)(1) and its

memorandum in support thereof with a Classified Information Security Officer.

       Respectfully submitted in Bridgeport, Connecticut on this 10th day of May, 2019.


                                               JOHN H. DURHAM
                                               UNITED STATES ATTORNEY
                                               DISTRICT OF CONNECTICUT

                                               _/s/______________________________
                                               Vanessa Richards
                                               William Nardini
                                               Assistant United States Attorneys
                                               District of Connecticut
                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2019, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-

mail to all parties by operation of the court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the court’s CM/ECF System.




                                               /s/
                                               VANESSA RICHARDS
                                               ASSISTANT UNITED STATES ATTORNEY
